Citation Nr: 1111407	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  10-09 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel
INTRODUCTION

The Veteran had active service from May 1966 to January 1970, with subsequent National Guard service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in Buffalo, New York, denying the claims currently on appeal.  

The Veteran was afforded a hearing before the undersigned Veterans Law Judge at the RO in Buffalo, New York in August 2010.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

The issue of service connection for tinnitus being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

During the August 2010 Travel Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim of service connection for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of service connection for bilateral hearing loss by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn his appeal of service connection for bilateral hearing loss during the August 2010 Board hearing and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The claim of service connection for bilateral hearing loss is dismissed.


REMAND

The Veteran is a Vietnam combat Veteran.  The Board finds his assertion to being exposed to acoustic trauma in flying combat missions, being exposed to mortars, and heavy gun fire to be credible.  The Veteran testified that in the early 1980's that he first began having tinnitus.  It does not appear that this tinnitus was constant as his service records show that he denied having a history of ear problems.  In this regard, the Board notes that the Veteran testified that over the last 10 years this condition had worsened.  He noted that on the last VA examination, it was mistakenly reported that he had tinnitus which began approximately 10 years ago.  The Board finds credible the Veteran's report of having tinnitus which began in the 1980's.  As such, the VA examiner did not have the correct facts before her in offering the opinion that the claim of tinnitus could not be resolved without resort to mere speculation.  Therefore, another opinion is warranted in this case.



Accordingly, the case is REMANDED for the following action:

1.  Refer the claims file to an appropriate physician for the purpose of giving an opinion as to whether it is at least as likely as not (at least a 50-50 probability) that the Veteran's current tinnitus is related to service, including noise exposure during his Vietnam service.  In giving the opinion, the physician should find credible the Veteran's assertion that tinnitus first manifested in the 1980's, the physician should note the service records showing the Veteran denied a history of ear trouble, and the physician should note the significant amount of noise exposure the Veteran encountered as a Vietnam combat Veteran.  The physician should specifically read the August 2010 Board hearing transcript for a report of the Veteran's noise exposure in service.

If an opinion cannot be given without resorting to speculation, the physician should provide the basis for such conclusion, to include stating what information is needed to render an opinion, stating whether medical research was conducted, stating what facts cannot be determined and why, stating what medical research was conducted and stating whether there is limited knowledge in the greater medical community regarding the etiology of tinnitus.

2.  After ensuring that the opinion is adequate, readjudicate the claim of service connection for tinnitus.  If the claim continues to be denied, the Veteran and his representative should be provided a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


